Title: From Benjamin Franklin to Jan Ingenhousz, 12 February[–6 March 1777]
From: Franklin, Benjamin
To: Ingenhousz, Jan



My dear Friend,
Paris, Feb. 12[–March 6]. 1777
I received your kind Letter on the 4th of Jany. It gave me great Pleasure, as it inform’d me of your Welfare, and of the Continuance of your Friendship, which I highly value. If his Imperial Majesty’s Journey to France is only postponed, and not entirely laid aside, I hope I may still have the Happiness of seeing you, as I suppose it will not be so inconvenient to you to travel hither in his Suite, as it would be to go to England (as you wish to do) alone.
Mr. Collard has not sent me the Letter you mention, so that I know not the Contents of it, otherwise I should now answer it. I have waited already too long in Expectation of it.
I long laboured in England with great Zeal and Sincerity to prevent the Breach that has happened, and which is now so wide that no Endeavours of mine can possibly heal it. You know the Treatment I met with from that imprudent Court: But I keep a separate Account of private Injuries, which I may forgive; and I do not think it right to mix them with publick Affairs. Indeed there is no Occasion for their Aid to sharpen my Resentment against a Nation, that has burnt our defenceless Towns in the midst of Winter, has excited the Savages to assassinate our innocent Farmers with their Wives and Children, and our Slaves to murder their Masters. It would therefore be deceiving you, if I suffer’d you to remain in the Supposition you have taken up, that I am come hither to make Peace. I am in fact ordered hither by the Congress for a very different Purpose, viz. to procure such Aids from European Powers for enabling us to defend our Freedom and Independence, as it is certainly their Interest to grant, as by that means the great and rapidly growing Trade of America will be open to them all, and not a Monopoly to Britain as heretofore; a Monopoly, that if she is suffer’d again to possess, will be such an Increase of her Strength by Sea, and if she can reduce us again to Submission, she will have thereby so great an Addition to her Strength by Sea and Land, as will together make her the most formidable Power the World has yet seen, and, from her natural Pride and Insolence in Prosperity, of all others the most intolerable.
You will excuse my writing Politicks to you, as your Letter has given me the Occasion. Much more pleasing would it be to me to discuss with you some Point of Philosophy: And I am ready to promise you, that whenever you give me an Opportunity of enjoying that Pleasure in your Company, you shall not hear a Word from me on any other Subject, or against your Favourite Nation.
I have lately heard from our excellent Friend Sir John Pringle. He is well, except his Insomnia, which I fear grows upon him.
They tell me here that you are married. I congratulate you on that happy Change in your Situation. It is the most natural State of Man. I have lately lost my old and faithful Companion; and I every day become more sensible of the greatness of that Loss; which cannot now be repair’d. Present my respectful Compliments to your Spouse, and believe me ever, with sincere and great Esteem, My dear Friend, Yours most affectionately
B Franklin


March 6. Passy near Paris
Just as I had finish’d writing the above, I receiv’d your Favour of Jany. 29. with the other you had written to me in November last. Being exceedingly occupied here with Business, and moreover continually interrupted by the Civility of Visits, I have insensibly postpon’d to this time the Answer to those Letters, and have kept, unnecessarily, what I had written to go with that Answer. Excuse, my dear Friend, this Delay. Old Men, I find, are not so active as young ones.
With regard to securing Magazines of Gunpowder, I have seen no reason to vary from my Opinion since the Directions given for that at Purfleet. Possibly some Improvements may occur to you, when you are giving the Directions required of you, in which I wish you Success. There is a Paper of mine, in the French Edition, which contains some of the principal Arguments, Experiments and Facts, upon which the Practice is founded.
You desire to know my Opinion of what will probably be the End of this War? and whether our new Establishments will not be thereby reduced again to Deserts? I do not, for my part, apprehend much Danger of so great an Evil to us: I think, we shall be able, with a little Help, to defend ourselves, our Possessions and our Liberties, so long, that England will be ruined by persisting in the wicked Attempt to destroy them. I must nevertheless regret that Ruin, and wish that her Injustice and Tyranny had not deserv’d it. And I sometimes flatter myself, that, old as I am, I may possibly live to see my Country settled in Peace and Prosperity, when Britain shall make no more a formidable Figure among the Powers of Europe.
As to the present State of our Affairs, which you desire to be inform’d of, the English have long boasted much in their Gazettes of their Successes against us; but our latest Advices are, that they have been repuls’d in their intended Invasion of Pensylvania, and driven back thro’ New Jersey to New York, with considerable Loss in three Engagements; so that the Campaign probably will end pretty much as it began; leaving them only in Possession of the Islands, which their naval Strength secures to them; and we shall in the next Campaign be much better provided with Arms and Ammunition for their Entertainment on the Continent, where our Force is to consist of 84 Battalions.
You put me in mind of an Apology for my Conduct, which had been expected from me, in answer to the Abuses thrown upon me before the Privy Council. It was partly written; but the Affairs of public Importance I have been ever since engag’d in, prevented my finishing it. The Injuries, too, that my Country has suffer’d, have absorb’d private Resentments, and made it appear trifling for an Individual to trouble the World with his particular Justification, when all his Compatriots were stigmatiz’d by the King and Parliament, as being in every respect the worst of Mankind. I am oblig’d to you, however, for the friendly Part you have always taken in the Defence of my Character; and it is indeed no small Argument in my favour, that those who have known me most and longest, still love me and trust me with their most important Interests, of which my Election into the Congress by the unanimous Voice of the Assembly or Parliament of Pennsylvania the Day after my Arrival from England, and my present Mission hither by the Congress itself, are Instances incontestible.
I thank you for the Account you give me of M. Volta’s Experiment. You judge rightly in supposing that I have not much time at present to consider philosophical Matters: But as far as I understand it from your Description, it is only another Form of the Leiden Phial, and explicable by the same Principles. I must however own myself puzzled by one Part of your Account, viz. “and thus the electric Force once excited may be kept alive Years together”; which perhaps is only a Mistake. I have known it indeed to be continued many Months in a Phial hermetically sealed, and suppose it may be so preserved for Ages; But though one may by repeatedly touching the Knob of a charg’d Bottle with a small insulated Plate like the upper one of the Electrophore, draw successively an incredible Number of Sparks, that is, one after every Touch, and those for a while not apparently different in Magnitude, yet at length they will become small, and the Charge be finally exhausted. But I am in the wrong to give any Opinion till I have seen the Experiment.
I like much your Pasteboard Machine, and think it may in some respects be preferable to the very large Glass ones constructed here. The Duke de Chaulnes has one, said, if I remember right, to be 5 feet in Diameter. I saw it try’d, but it happen’d not to be in Order.

You inquire what is become of my Son, the Governor of New Jersey. As he adhered to the Party of the King, his People took him Prisoner, and sent him under a Guard to Connecticut, where he continues but is allow’d a District of some Miles to ride about, upon his Parole of Honour not to quit that Country. I have with me here his Son, a promising Youth of about 17, whom I brought with me, partly to finish his Education, having a great Affection for him, and partly to have his Assistance as a Clerk, in which Capacity he is very serviceable to me. I have also here with me my worthy Nephew, Mr. Williams, whom you kindly ask after. The ingenious Mr. Canton, our other Fellow Traveller, I suppose you know is now no more. God bless you, my dear Friend, and believe me ever, Yours most affectionately
B Franklin
Dr Ingen Hausz

